           Case 3:20-cv-00500-MMD-BNW Document 60 Filed 04/13/21 Page 1 of 3



 1    ERIC W. SWANIS, ESQ.
      Nevada Bar No. 6840
 2    GREENBERG TRAURIG, LLP
 3    10845 Griffith Peak Drive, Suite 600
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-3773
      Facsimile: (702) 792-9002
 5    Email: swanise@gtlaw.com
 6    Counsel for Defendants

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10    SUSAN DEGRADO,                                           CASE NO. 3:20-CV-00500-MMD-BNW
11                       Plaintiff,
12            vs.                                              STIPULATION AND ORDER OF
                                                                    DISMISSAL WITHOUT
13   C. R. BARD INC., a Foreign Corporation; BARD              PREJUDICE AS TO DEFENDANT
     PERIPHERAL VASCULAR INC., an Arizona                        C. R. BARD, INC. AND BARD
14   Corporation; MCKESSON CORPORATION, a                      PERIPHERAL VASCULAR, INC.
     Corporation,; and DOES 1 through 100, inclusive
15
                         Defendants.
16

17           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
18   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned case be dismissed without
19   prejudice as to Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., with each party to
20   bear its own costs.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

     ACTIVE 56538201v3
           Case 3:20-cv-00500-MMD-BNW Document 60 Filed 04/13/21 Page 2 of 3




 1           IT IS SO STIPULATED.
 2           DATED this 12th day of April 2021.
 3        FEARS NACHAWATI, PLLC                          GREENBERG TRAURIG, LLC

 4   By: /s/ Steven Schulte                       By: /s/ Eric W. Swanis
        Steven Schulte                                Eric W. Swanis
 5      (Admitted PHV)                                Nevada Bar No. 6840
        Texas Bar No. 24051306                        Email: swanise@gtlaw.com
 6      Email: schulte@fnlawfirm.com                  10845 Griffith Peak Drive, Suite 600
        5473 Blair Road                               Las Vegas, Nevada 89135
 7      Dallas, TX 75231                              Telephone: (702) 792-3773
        Telephone: (214) 890-0711
 8      Facsimile: (214) 890-0712                        Counsel for Defendants
 9        Mike H. T. Nguyen
          Nevada Bar No. 12055
10        NGUYEN & ASSOCIATES, LLC
          6831 Ponderosa Way
11        Las Vegas, NV 89118
          Telephone: (702) 999-8888
12        m_nguyen@thenguyenlaw.com
13        Counsel for Plaintiff
14

15

16           IT IS SO ORDERED.

17
                                                                  13th of _____________,
                                                      Dated this ____      April         2021.
18

19
                                                      ___________________________________
20                                                    UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                                  2
     ACTIVE 56538201v3
           Case 3:20-cv-00500-MMD-BNW Document 60 Filed 04/13/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on April 12, 2021, I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
 4   filing to the CM/ECF participants registered to receive such service.
 5
                                                                     /s/ Shermielynn Irasga
 6
                                                            An employee of GREENBERG TRAURIG, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
     ACTIVE 56538201v3
